HOLT, District Judge.
I think that the baskets in controversy were manufactures of which chip was the component material of chief value, and as such dutiable at 30 per cent, under Act July 24, 1897, c. 11, § 1, Schedule N, par. 449, 30 Stat. 193 (U. S. Comp. St. 1901, p. 1678). The previous decisions of the Board of General Appraisers, which were relied on, seem of little weight. One was rendered by default, and the evidence in the other shows that the government appraiser acceded to the importers’ claim that the article in question was dutiable as chip, and the subsequent appraisal of it as a manufacture of wood was apparently a blunder. The difficulty of reliquidating, referred to in the appraisers’ decision, from the indefiniteness *688of the testimony then before them, has been in my opinion removed by the evidence since taken in this court.
The decision of the appraisers is reversed, and the baskets in ques» tion held to be dutiable at 30 per cent, under section 449.